DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Priority
Receipt is acknowledged of certified copies of papers required by 37 C.F.R.        § 1.55.
Response to Election
Applicant’s election with traverse of Group I, claims 1-12 and 15-20, in the reply dated December 21, 2020, is acknowledged.  The traversal is on the grounds that there would be no serious burden to search and examine the claims of Group I and Group II together.  This argument has been fully considered is not found persuasive for the reasons given in the paragraph bridging pages 2 and 3 of the Office Action dated October 21, 2020.
The restriction requirement is still deemed proper and is therefore made final.
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Objections
Claims 1, 7, 9-12, and 19 are objected to because of the following informalities.
Considering Claim 1: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  There may be plural indentations to further separate subcombinations or related steps.  See 37 C.F.R. § 1.75; MPEP § 608.01(i)-(p).  
In the present case, claim 1 recites a “wherein” clause limiting the “separating of a light stream” step immediately after (and with no line indentation) the subsequent 
	Applicant should also clarify the claim language by presenting the “removing a heavy fraction from the feedstock” step at the beginning of a new, indented line.  To do this, it appears that applicant would need to move the limitation “after the separating” while retaining the clarity of the present claim that the term “separating” in this phrase refers to the first separating step (and not the separating the turpentine step recited at the end of claim 1).
	Finally, the language “the process comprising” at line 7 of claim 1 appears to be redundant with the identical language of the preamble.  Unless applicant has a reason to maintain this redundancy, applicant should remove the phrase “the process comprising” at line 7 of claim 1.
Considering Claim 9: Claim 9 includes the struck-through term “(105)” that should have been deleted because it was removed in a previous amendment.  The struck-through term should be deleted.
Considering Claims 7 and 19: Claims 7 and 19 each recite a Markush group having four species, where each species is a range of values.  Applicant should amend claims 7 and 19 to employ standard Markush language and remove the apparently redundant language specifying that the species can be “more” than one of the ranges.
Additionally, the examiner is aware that claims 7 and 19 each recite a narrower numerical range that falls within a broader numerical range.  As set forth in MPEP § 2173.05(c)(I), such a construction may render a claim indefinite when the boundaries of the claim are not discernable.  However, in the present case the claims are not indefinite because the boundaries of both claims are clear.  Specifically, the four ranges in each claim are clearly equally acceptable alternatives.  The examiner notes that neither of the claims indicate that a narrower range is a preferred range.
Considering Claims 9 and 10: Claims 9 and 10 each recite a Markush group having two species, where each species is a range of values.  Applicant should amend claims 9 and 10 to employ standard Markush language.  For example, applicant should amend 
	Additionally, the examiner is aware that claims 9 and 10 each recite a narrower numerical range that falls within a broader numerical range.  As set forth in MPEP § 2173.05(c)(I), such a construction may render a claim indefinite when the boundaries of the claim are not discernable.  However, in the present case the claims are not indefinite because the boundaries of both claims are clear.  Specifically, the two ranges in each claim are clearly equally acceptable alternatives.  The examiner notes that neither of the claims indicate that the narrower range is a preferred range.
Considering Claim 11: Claim 11 recites “a crude fatty acid fraction, CFA ,” where the abbreviation CFA clearly refers to the term “crude fatty acids.”  To clarify the claim language, applicant should delete the redundant abbreviation.
Considering Claim 12: Claim 12 uses the abbreviation CFA.  If applicant removes the abbreviation CFA from claim 11, for consistently applicant should replace the term CFA with the unabbreviated term “crude fatty acids” in claim 12.
Improper Markush Rejection
Claim 12 is rejected on the basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980); Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the See MPEP § 2117.
The Markush grouping of claim 12 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.  First, the six alternative steps recited by claim 12 are not members of the same recognized physical or chemical class or the same art-recognized class.  Second, the six alternative steps recited by claim 12 are not considered functionally equivalent because they refer to different physical or chemical transformations.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 7, 11, and 12 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.
Considering Claim 7: Claim 7 recites the term “the turpentine product collected from the light stream.”  Claim 7 depends from claim 1.  Claim 7 is indefinite because the term “the turpentine product collected from the light stream” lacks antecedent basis.  Claim 1 recites “separating the turpentine” but does not refer to any “collecting” of turpentine.
Considering Claim 11: In the distilling step of claim 11, there appear to be three categories, i,ii, and iii.  Each of the categories includes several recited fractions.  

Additionally, category ii concludes with the language “a fraction comprising rosin, in liquid form.”  The claim is indefinite because it is not clear whether all of the fractions that are part of category ii are in “liquid form” or whether only the “fraction comprising rosin” is “in liquid form.”  Similarly, category iii concludes with the language “a fraction containing rosin, in gaseous form.”  The claim is indefinite because it is not clear whether all of the fractions that are part of category iii are in “gaseous form” or whether only the “fraction comprising rosin” is in gaseous form.  
Considering Claim 12: Claim 12 recites a process that comprises “one or more of” six steps.  However, in the recitation of these steps it is not clear: (1) whether the use of the definite article “the” to refer to elements recited in previously recited steps is an indication that both the previous step and the subsequent step are required; or (2) whether a subsequent step that recites an element preceded by the definite article may be performed without the prior step containing that element.  For example, the first of the six steps of claim 12 recites a “CFA fraction” and the sixth step recites “the CFA fraction” and it is unclear whether a process that applies the sixth step but not the first step falls within the scope of the claims. 
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 
Claims 1-12 and 15-20 are rejected under 35 U.S.C. § 103 as being unpatentable over WO 2014/098763 (“Stigsson”) in view of Cecil L. Smith, Distillation Control: An Engineering Perspective 1-69, 136-208 (2012) (“Smith”).
Considering Claim 1: Stigsson teaches a process of refining crude tall oil.  (Stigsson, Abstract; 5, lines 1-5).  Stigsson teaches that a washed crude tall oil (CTO) is processed to remove volatile components.  (Id. 26, line 22, to 27, line 3; Figure 2).  Stigsson teaches that the volatiles component contains water and turpentine.  (Id.)  Stigsson teaches that the turpentine is separated from the other volatile components.  (Id. Figure 2).  The removal of the volatiles component taught by Stigsson reads on the “separating a light stream” step of claim 1.  The separation of the turpentine from the other volatile components taught by Stigsson reads on the “separating the turpentine” step of claim 1.  The process of Stigsson is show in Figure 2 of Stigsson, reproduced below.

    PNG
    media_image1.png
    487
    745
    media_image1.png
    Greyscale

(Id.).  
Id. 27, lines 4-8).  This fractionation step taught by Stigsson reads on the “removing a heavy fraction” step of claim 1.  
Stigsson teaches that it is suitable to remove the volatiles component using “a packed-bed column at slight vacuum and elevated temperatures.”  (Id. 27, lines 1-3).  One of ordinary skill in the art would reasonably understand the packed-bed column of Stigsson to refer to a distillation column.  
Stigsson is silent as to whether the packed-bed column used to remove the volatiles contains a reboiler and an arrangement for condensing.  However, Smith teaches that such components are typical of distillation columns.  (Smith, 5-7).  In a general description of a distillation apparatus, Smith shows: (1) two general types of condensers, a total condenser and a partial condenser, in the overhead composition; and (2) a reboiler in the bottoms composition.  (Id. Figures 1.2, 1.3).  Figures 1.2 and 1.3 of Smith showing these components are reproduced below.

    PNG
    media_image2.png
    447
    488
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    264
    375
    media_image3.png
    Greyscale

(Id. 6-7).
	Stigsson and Smith are analogous art because they are directed to the same field of endeavor as the claimed invention, namely fractionation processes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a reboiler and condenser (i.e., “an arrangement for condensing vapour”) in the packed-bed column taught by Stigsson at page 27, lines 1-3.  The motivation to have done so would have been that at pages 5-7 Smith shows that these two components are typical components of a distillation apparatus and one of ordinary skill would reasonably expect typical components of a distillation apparatus to be effective in the packed-bed column of Stigsson.
Considering Claim 2: Smith teaches that the location of the condenser (i.e., the arrangement for condensing vapor) depends on the diameter of the tower.  (Smith, 137).  In view of this teaching, one of ordinary skill in the art would have a motivation and reasonable expectation of success in using either a direct condenser (for a large-diameter tower) or a separate heat exchanger outside of the column (for a small-diameter tower).
Considering Claims 3 and 4: Stigsson is silent as to the type of packing in the packed-bed column.  However, Smith teaches that structured packing permits significantly greater heights of packed sections.  (Smith, 54, first full paragraph).  It would have been obvious to one of skill in the art to have used the structured packing of Smith as the packing for the packed column of Stigsson, and the motivation would have been that Id.).
Considering Claims 5 and 15-17: Smith teaches that an internal exchanger reboiler is suitable for batch distillation.  (Smith, 182-183; Figure 4.2).  It would have been obvious to one of skill to have used the internal exchanger reboiler of Smith in the column of Stigsson for conducting batch operations.
Considering Claims 6 and 18: Stigsson teaches that the volatiles component contains water and turpentine.  (Stigsson, 26, line 22, to 27, line 3; Figure 2).  One of ordinary skill in the art would reasonably understand that the turpentine (an organic liquid) would naturally phase separate from the water in any apparatus into which a mixture of the two are condensed.  Stigsson further shows that the turpentine is separated from the other volatiles.  (Id. Figure 2).  
Additionally, Stigsson teaches that at other stages of the process centrifugal phase separation units are used to separate a water phase from an organic phase.  (Id. 24, lines 7-14; 26, lines 3-5).  In view of Stigsson’s teaching that such phase separation units are effective at other stages of the process, one of ordinary skill in the art would have a motivation and reasonable expectation of success in using such a unit to separate the turpentine in the volatiles component from the water in the volatiles component.  
Considering Claims 7 and 19: Stigsson is silent as to the concentration of turpentine in the turpentine obtained from the process shown in Figure 2.  However, because Stigsson simply identifies the material as turpentine, one of ordinary skill in the art would reasonably expect it to contain substantially only turpentine.
Considering Claims 8 and 20: Stigsson teaches that after the volatiles are removed the stream contains resin acids (“RA”) and tall oil fatty acids (“TOFA”) and that the processing of this stream includes depitching using one or more thin film evaporators (“TFE”).  (Stigsson, 27, lines 4-7).  Stigsson teaches that this stream is directed to a fractionation tower for distillation.  (Id. 27, lines 7-8; 34, lines 8-10).
Considering Claims 9 and 10: Stigsson teaches that the column used to remove the volatiles is operated “at slight vacuum and elevated temperature.”  (Stigsson, 27, lines 1-3).  With respect to the pressure recited by claim 10, Stigsson suggests 50 mbar (i.e., Id. 30-31).  One of ordinary skill would reasonably expect that this pressure would also be suitable as the slight vacuum used for the column of Stigsson.  With respect to the temperature recited by claim 9, Stigsson teaches that a temperature of 100-220 °C is suitable for removing volatiles.  (Id. 7, lines 25-28). 
Considering Claim 11: Stigsson teaches that after the volatiles are removed the stream is depitched using thin film evaporator units and fractionated into the various components present in the resin acid (“RA”) fraction and the tall oil fatty acid (“TOFA) fraction.  (Stigsson, 27, lines 4-32).  Stigsson teaches that the tall oil products may be distilled for use in fine chemical manufacturing.  (Id. 6, lines 3-5; 10, 27-29).  While Stigsson does not appear to expressly teach all of the fractions recited in the distilling step of claim 11, one of ordinary skill would have a motivation to fractionate (i.e., distill) the depitched stream to obtain substantially pure components because one of ordinary skill would understand that purer components would be more desirable in fine chemical manufacturing.  Because the starting material tall oil of Stigsson is substantially the same as the starting material tall oil of the present invention, one of ordinary skill would reasonably expect the depitched stream of Stigsson to fractionate to the same set of fractions as the depitched fraction of the present invention.
Considering Claim 12: Stigsson teaches that after the volatiles are removed the recovered stream is fractionated to a resin acids (“RA”) fraction and a tall oil fatty acids (“TOFA”) fraction.  (Stigsson, 27, lines 4-7).  The RA fraction of Stigsson contains rosin.  The TOFA fraction of Stigsson contains crude fatty acids (“CFA”).  This step of Stigsson reads on the first of the six alternative steps of claim 12
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767